Mr. Justice Magruder delivered the opinion of the court: This is an appeal from a judgment of'the County Court of Will County, confirming the assessment roll in a proceeding by special taxation of contiguous property for the purpose of building a sidewalk on Chicago Street in the city of Joliet. The objections of the appellant company to the confirmation of the assessment were overruled, and exception was taken to such action of the court. These objections present the same questions, which were lately passed upon in the case of The Chicago and Alton Railroad Co. v. City of Joliet, 153 Ill. 649. That case necessarily controls the decision of this. Accordingly the judgment of the County Court is affirmed. Judgment affirmed.